Title: From Benjamin Franklin to [Robert Morris?], 21 December 1777
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Paris, Dec. 21. 1777
I remember that long before I was ordered here, you once did me the Honour to say, you should not dislike being sent to France with me. Since my being here, I have frequently wish’d that Appointment had taken place. I think I should have pass’d my time more comfortably. We are now five of us in this City, all honest and capable Men (if I may include myself in that Description) and all meaning well for the Public, but our Tempers do not suit, and we are got into Disputes and Contentions that are not to our Credit, and which I have sometimes feared would go to Extremes. You know the natural Disposition of some of us, how jealous, how captious, how suspicious even of real Friends, and how positive, after suspecting a while, that the Suspicions are certain Truths, “Confirmations strong, as Proofs from holy Writ.” You will therefore, I am persuaded, if Complaints of one another should come to your hands, make due Allowance for such Tempers, and suffer no Man to be condemn’d unheard. I do not write thus on my own Account, as I am not apprehensive of your receiving any Complaints of me; for tho’ it is difficult to live in peace with such Characters, how much soever one esteems them for the Virtues and Abilities they otherwise possess, I have however done it tolerably hitherto; but as I am not sure it can last, I wish most sincerely that we were separated; for our being together seems of no Use, and, as we hinted formerly in a joint Letter, is attended with many Inconveniencies. Such Inconveniencies being formerly experienced by other States, is, I suppose, the Reason, that no Power in Europe, for a Century past, has sent more than one Person to one Court. Possibly this desirable Event may soon take place; for if France and Spain acknowledge us as independent States, the other Courts will follow, and receive our Envoys.
I have the Pleasure to assure you, that all Europe is of our side except the King of England and his Placemen and Pensioners, Contractors and Expecters. There is however a furious Ferment in his Parliament about his Measures; and if you could be fortunate enough to treat Howe as you have done Burgoyne, he would be in danger of two old Houses falling on his Head. All s[eems t]o be going here as you could wish it. And I am ever, with sincere Esteem, Dear Sir, Your most obedient and most humble Servant
